DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

Drawings
The drawings are objected to because in figure 2, there is an un-numbered element (believed to be a sensor) to the right of the first heat exchanger (3) . In figure 4, a vehicle (6) should be depicted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Allowable Subject Matter
Claims 1-18 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-18 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A method of filling a tank of a fuel cell electric vehicle with pressurized hydrogen, comprising the steps of: feeding liquid hydrogen from a source of liquid hydrogen to a filling circuit … the filling circuit having a first heat exchanger … the first heat exchanger having a liquid hydrogen inlet, a gaseous hydrogen outlet, … pumping a heat transfer fluid with a heat transfer pump through a heat transfer circuit looping from and to the first heat exchanger, the heat transfer circuit comprising, in flow order from the heat transfer fluid outlet to the heat transfer fluid inlet, a second heat exchanger and the heat transfer fluid pump; exchanging heat, with the first heat exchanger, between the heat transfer fluid flowing through the heat transfer fluid circuit and the liquid hydrogen fed to the filling circuit … filling a tank of a hydrogen-fuelled vehicle with pressurized, gaseous hydrogen from the downstream end of the filling circuit.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; and 
the prior art of record does not teach 

“A method of filling a tank of a fuel cell electric vehicle with pressurized hydrogen, comprising the steps of: feeding liquid hydrogen from a source of liquid hydrogen to a filling circuit … the filling circuit having a first heat exchanger … the first heat exchanger having a liquid hydrogen inlet, a gaseous hydrogen outlet, … pumping a heat transfer fluid with a heat transfer pump through a heat transfer circuit looping from and to the first heat exchanger, the heat transfer circuit comprising, in flow order from the heat transfer fluid outlet to the heat transfer fluid inlet, a second heat exchanger and the heat transfer fluid pump; exchanging heat, with the first heat exchanger, between the heat transfer fluid flowing through the heat transfer fluid circuit and the liquid hydrogen fed to the filling circuit … directing the vaporized liquid hydrogen into one or more buffer container; and filling a tank of a hydrogen-fuelled vehicle with pressurized, gaseous hydrogen from the one or more buffer containers.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 10.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent Application Publication No. 2010/0307636 (Uemura), which discloses a hydrogen filling apparatus. 
2.) U.S. Patent Application Publication No. 2014/0167694 (Gjinali et al.), which discloses a fast charging system for electric vehicles. 
3.) U.S. Patent Application Publication No. 2015/0315949 (Jansson et al.), which discloses a gas delivery system.  
4.) U.S. Patent Application Publication No. 2016/0290562 (Okuno et al.), which discloses a gas supply apparatus. 
5.) U.S. Patent Application Publication No. 2019/0086031 (Fujisawa et al.), which discloses a gas supply device.  
6.) U.S. Patent Application Publication No. 2020/0298651 (Kim et al.), which discloses a cooling and heating system for hydrogen fuel vehicles. 
7.) U.S. Patent Application Publication No. 2020/0370710 (Peterson), which discloses a cryogenic storage and transport system. 
8.) U.S. Patent Application Publication No. 2020/0393085 (Graeber et al.), which discloses a regasification apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303)297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R HAKOMAKI/           Examiner, Art Unit 3753             /TIMOTHY L MAUST/                                                              Primary Examiner, Art Unit 3753